DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final office action is in response to the communication filed on filed on
12/02/2020.
Claims 1-2 and 5-20 are currently pending and have been examined.

Claim Objections
Claim 19-20 are objected to because of the following informalities:  “the conversation” should be “a conversation”.  Appropriate correction is required.









Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/02/2020, with respect to the 35 U.S.C. 101 rejection of amended claims 102 and 5-20 have been fully considered and are persuasive.  The 101 rejection of claims 1-2 and 5-20 has been withdrawn. The addition of text and/or voice recognition to identify a requested time and location and then make the reservation based off of that information is enough to integrate the abstract idea of making a reservation based on user information into a practical applicant and amounts to significantly more than the abstract idea. Claims 1-2 and 5-20 are therefore directed to subject eligible subject matter.
Applicant’s arguments, see page 12, filed 12/02/2020, with respect to the 35 U.S.C. 102 rejection of amended claim 1 has been fully considered and is persuasive.  The 102 rejection of claims 1-2 and 5-20 has been withdrawn. Bowne alone does not teach amended claim 1.
However, Applicant's arguments filed 12/02/2020, with regards to 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that none of the cited references in combination with Bowne teach amended claim 1. As discussed below, with regards to claim 1 Lynch and Morita teach the deficiencies of Bowne.
Applicant’s arguments with regards to 102/103 with respect to claims 2 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 5-6, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowne (US 2005/0273372 A1) in view of Lynch (US 2014/0164317 A1) further in view of Morita (US 2016/0275419 A1).

Claim 1 – 
Bowne teaches:
An apparatus comprising: a processor configured to (see [0022] describing a graphical user interface used for creating a meeting reservation): 
Identify a plurality of subject users for reservation (See [0022] describing identifying invitees to invite to a reservation for a meeting);


present options of spaces to be used by the subject users on a screen operated by an operator 
receive a reservation made for a space among the options of spaces by the operator for each of the subject users (see [0024] describing the meeting coordination system including a reservation function; see also [0036] describing that the system can reserve multiple meeting rooms for different users).


	While Bowne teaches scheduling different meeting rooms for geographically diverse participants and using locations of the users to find close to users (see [0035]), those locations 
	While Bowne teaches presenting options of spaces to be used by the subject users on a GUI and that those options may be based on the time users are available and locations that may be available and/or feasible based on user schedules and availability of users and rooms, it does not necessarily teach those options being presented based on requested time period, the requested location, and the current location of each of the subject users. Morita teaches using 
	Bowne implies a processor being used to carry out the system, as it is a digital system including a GUI and other computing components, but it does not explicitly use “processor”. Morita further teaches system functions being performed on a processor (see [0074]). See above for rationale to combine. 
	
Claim 2 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 1 as described above.
	Bowne further discloses:
The apparatus according to Claim 1, wherein the processor displays information concerning a position linked to each of the subject users on part of the screen (see [0022]-[0023] and Fig. 2 describing a GUI that may be used to book meeting locations 

Claim 5 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 1 as described above.
	Lynch further discloses:
The apparatus according to Claim 1, wherein the requested location is identified from a record of a conversation sent and received between the operator and the corresponding subject user among the subject users (see [0026]-[0027] describing a user having expressed a preference for a location in a chat and a virtual agent taking that preference information into account in recommending or reserving a location; see also [0153] describing the virtual agent making a reservation for the accepted location recommendation). 

	See above for rationale to combine.

Claim 6 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 2 as described above.

The apparatus according to Claim 2, wherein at least part of the position indicates a location estimated based on a schedule of a corresponding subject user among the subject users (see [0023] describing an address book database entry for each individual including location and calendar/schedule information; see also [0035] describing selecting a meeting location based on the address book database entrees for meeting invitees; see also [0036] describing the meetings being scheduled for participants in different locations and reserving multiple meeting rooms in separate locations).

Claim 8 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 1 as described above.
	Morita further discloses:
The apparatus according to Claim 1, wherein the option is a space located in a neighborhood of the position (see [0109] describing finding vacancy information for nearby facilities within a predetermined radius).

	See above for rationale to combine.

Claim 17 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 1 as described above.

The apparatus according to Claim 1, wherein the operator is one of the plurality of subject users (see [0036] stating that multiple meeting rooms may be reserved for participants in geographically different areas for a videoconference or teleconference; see also [0003] describing the meeting organizer, who makes the reservations for the meeting locations and invites attendees, as being the meeting chairperson).

Claim 18 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 1 as described above.
	Bowne further discloses:
The apparatus according to Claim 1, wherein information for assisting a corresponding subject user among the subject users in reaching a space reserved by the operator is sent to the corresponding subject user (see [0032] describing sending invitees directions to the meeting location).

Claim 19 – 
	The management system of claim 19 substantially mirrors the apparatus of claim 1, and as such is rejected under the same analysis as claim 1. However claim 19 further includes, and Bowne further teaches, a management system comprising: a memory configured to store a database comprising management data concerning spaces (see [0024] describing a locations database storing meeting room information including reservation schedule information). 

Claim 20 – 
	The non-transitory computer readable medium of claim 20 substantially mirrors the apparatus of claim 1, and as such is rejected under the same analysis as claim 1.






	
	




	Claims 7, 9-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowne (US 2005/0273372 A1) in view of Lynch (US 2014/0164317 A1) further in view of Morita (US 2016/0275419 A1) further in view of Kalik (US 2009/0204600 A1).

Claim 7 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 6 as described above.
	Bowne in view of Lynch further in view of Morita does not disclose, but Kalik further discloses:
The apparatus according to Claim 6, wherein the location is estimated based on a route from the current location of a corresponding subject user among the subject users to a destination described in a schedule of the corresponding subject user and based on a time at which a space to be used by the corresponding subject user is reserved (see [0087] describing that selecting options for a resource may be done using position data, such as current position and future position determined based on a route to a target destination; see also [0050] describing that positional data may include current position and final destination for a trip plan from which a position at a given time can be estimated; see also [0038] describing that the resource user may be difference from the requester).

	The mobile reservation system of Kalik is applicable to the system of scheduling meetings of Bowne as they both share characteristics and capabilities, namely, they are 

Claim 9 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 1 as described above.
	Kalik further discloses:
The apparatus according to Claim 1, wherein the option is changeable according to the request from a corresponding subject user among the subject users (see [0079]-[0081] describing that a colleague of the reservation requestor may request a change to the plan or may request an alternate location).

	See above for rationale to combine.

Claim 10 – 
	Bowne in view of Lynch further in view of Morita further in view of Kalik teaches the apparatus of claim 9 as described above.

The apparatus according to Claim 9, wherein the option is changeable according to an operation performed by the operator (see [0079]-[0081] describing that a colleague may request a change or alternate location, and that a reservation requestor may then accept the change).

	See above for rationale to combine.

Claim 11 – 
	Bowne in view of Lynch further in view of Morita further in view of Kalik teaches the apparatus of claim 10 as described above.
	Kalik further discloses:
The apparatus according to Claim 10, wherein, as the option, a plurality of reservation options are settable (see [0079]-[0081] describing that the system may identify multiple locations that fit user constraints for the requestor to select and that the requestor may change the location to an alternate location in response to a different user's request; see also [0086] specifying that one or more highly ranked available resources may be presented to the requestor).

	See above for rationale to combine.


Claim 16 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 1 as described above.
	Kalik further discloses:
The apparatus according to Claim 1, wherein the processor selects an option based on at least one of a time to be taken for a corresponding subject user among the subject users to reach a space presented as an option the requested time requested by the corresponding subject user (see [0054] describing identifying available reservation resources within an area and a selection is made to minimize travel time).

	See above for rationale to combine.


	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowne (US 2005/0273372 A1) in view of Lynch (US 2014/0164317 A1) further in view of Morita (US 2016/0275419 A1) further in view of Sugimoto (US 2004/0117219 A1).

Claim 12 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 1 as described above.
	Bowne in view of Lynch further in view of Morita does not disclose:
The apparatus according to Claim 1, wherein the processor displays reservation statuses of the options according to a difference in the color.

	Sugimoto teaches wherein the processor displays reservation statuses of the options according to a difference in the color (see [0052] and Fig. 12 describing that reservation options for facilities are indicated on a map and that already reserved and not reserved facilities are differentiated by colors). It would have been obvious to one of ordinary skill in the art at the time of the invention to include presenting reservation status differences according to color, as taught by Sugimoto, in the system of scheduling meetings of Bowne. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	

Claim 13 – 
	Bowne in view of Lynch further in view of Morita teaches the apparatus of claim 1 as described above.
	Bowne in view of Lynch further in view of Morita does not disclose:
The apparatus according to Claim 1, wherein the presenter displays reservation statuses of individual locations according to a difference in the color.

	Sugimoto teaches wherein the presenter displays reservation statuses of individual locations according to a difference in the color (see [0052] and Fig. 12 describing that reservation options for facilities are indicated on a map and that already reserved and not reserved facilities are differentiated by colors). It would have been obvious to one of ordinary skill in the art at the time of the invention to include presenting reservation status differences according to color, as taught by Sugimoto, in the system of scheduling meetings of Bowne. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 – 
	Bowne in view of Lynch further in view of Morita further in view of Sugimoto teaches the apparatus of claim 13 as described above.
	Morita further discloses:
The apparatus according to Claim 13, wherein, when one of the locations is selected, the processor individually displays reservation statuses of a plurality of spaces disposed at the selected location (see [0111]-[0113] and Fig. 11 describing displaying vacancy information by displaying open seats in a facility).

	See above for rationale to combine.

Claim 15 – 
	Bowne in view of Lynch further in view of Morita further in view of Sugimoto teaches the apparatus of claim 12 as described above.
	Sugimoto further teaches:
The apparatus according to Claim 12, wherein the reservation status is displayed on a corresponding position on a map (see [0052] and Fig. 12 describing that reservation options for facilities are indicated on a map and that already reserved and not reserved facilities are differentiated by colors).
	 It would have been obvious to one of ordinary skill in the art at the time of the invention to include presenting reservation status differences according to color on a map, as taught by Sugimoto, in the system of scheduling meetings of Bowne. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse L Silvernail whose telephone number is (571)270-7151.  The examiner can normally be reached on M-F, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JESSE L SILVERNAIL/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628